Memorandum by the Court. Adjournment was sought on the ground that the health of a material witness would be endangered by a second journey from South Carolina during the Winter months. The application and the appeal alike are now, of course, largely academic. Order modified to provide that the case be set down for trial during the present term, and, as modified, affirmed; with the suggestion that the court assign a day certain upon reasonable notice to the infirm witness; with costs to each party filing a brief payable from the estate. Gibson, P. J., Herlihy, Reynolds, Aulisi and Hamm, JJ., concur.